DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III and the species of Long QT in the reply filed on 12/23/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 22-24, 27, 29, 31, 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,974,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘788 claims recite treatment of Long QT via administration of specific small molecule inhibitors.  The summary of .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of specific small-molecule inhibitors of Long QT, does not reasonably provide enablement for the treatment of Long QT with therapeutics based on polynucleotides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in the therapy of Long QT, the art of record contains no description of methods of treating Long QT using polynucleotides (e.g. gene therapy).  
In a review paper published in 2019, Wallace et al. (Pediatric Cardiol.,2019) teach that, in spite of the optimism spurred by the ability to identify specific genes involved in Long QT, the goal of transferring that knowledge to therapy has proved difficult.  In particular, Wallace et al teaches that the use of relevant siRNAs and RNAi/ has only been effective in vitro (p. 1426 in particular). Thus, the structural features of the claimed polynucleotides and vectors that deliver such polynucleotides in vivo are not well understood. This review clearly evidences that the gene therapy of Long QT was at an early stage of development at the time of filing and that the skilled artisan would not know how to make the requisite polynucleotides/vectors/methods without explicit guidance from the specification or significant empirical experimentation. 
Amount of direction provided by the inventor and existence of working examples: The specification provides guidance on how to design relevant polynucleotides, e.g., much like Wallace et al the genes/proteins to be inhibited were known.  Based upon the wild-type sequence of such genes, relevant polynucleotides could be designed.  In the working examples, the specification teaches the use of two such molecules in a zebrafish model of action potential prolongation (Example 2).  The polynucleotides were administered at an early stage of development (1-2 cells).  Although inhibition of SGK1 was achieved and the AV block rescued, it is unclear how this in vitro result translates to therapy of an individual, as the effects of the polynucleotide were present during development, not during a disease state of an adult organism.
Although the specification suggests a method by which one might attempt to construct a polynucleotides and delivery vectors having the features identified as necessary, there is no 
Nature of the invention and Breadth of the claims:  The claims are directed to methods of treating Long QT using any given polynucleotide or inhibitor (e.g. claim 1), the properties of which have been outlined above. The claims are not limited to any particular inhibitor or polynucleotide.  Thus, the claimed method encompass using a divergent genus of polynucleotides having a structure that depends upon the structure of the gene to be inhibited (or in claim 1any molecule considered to be an SGK1 inhibitor).  As the claims encompass a wide variety of methods, it is incumbent upon the disclosure to set forth the manner and process of making and using species of SGK1 inhibitors that is commensurate with the scope of protection sought.    
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of designing polynucleotides is high, the level of skill in the art of using such as therapeutics for Long QT is low.  One would not be able to use operative polynucleotides in methods of Long QT therapy given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of using polynucleotides as therapy for Long QT.  Likewise, all of the teachings in the instant application are specifically directed to in vitro examples with additional prophetic statements suggesting how the in vivo, with essentially no direction as to how to make operative therapeutic polynucleotides.  Given the broad scope of the claims, the early developmental stage and the unpredictability of the art at the time of filing, making embodiments of the claimed methods using polynucleotides would clearly require undue experimentation. Therefore, the claims are properly rejected under 35 USC 112, first paragraph, as lacking enablement.
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.


Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633